

115 S1781 IS: National White Collar Crime Control Act of 2017
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1781IN THE SENATE OF THE UNITED STATESSeptember 7, 2017Mr. Cornyn (for himself, Mr. Coons, Mr. Hatch, Ms. Klobuchar, Mr. Tillis, Mr. Manchin, Mr. Kennedy, Mr. Warner, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reauthorize grant programs to improve the prevention, investigation, and prosecution of
			 economic, high technology, Internet, and other white collar crime.
	
 1.Short titleThis Act may be cited as the National White Collar Crime Control Act of 2017. 2.Prevention, investigation, and prosecution of economic, high technology, Internet, and other white collar crimeSection 401 of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (42 U.S.C. 3713a) is amended by striking subsection (b) and inserting the following:
			
				(b)Grants
 (1)AuthorizationThe Director of the Bureau of Justice Assistance is authorized to enter into a cooperative agreement with or make a grant to an eligible entity for the purpose of improving the identification, investigation, and prosecution of white collar crime (including each category of such crimes set forth in subparagraphs (A) through (C) of paragraph (2)) by providing comprehensive, direct, and practical training and technical assistance to law enforcement officers, investigators, auditors and prosecutors in States and units of local government.
 (2)White collar crime definedFor purposes of this subsection, the term white collar crime includes— (A)high-tech crime, including cyber and electronic crime and related threats;
 (B)economic crime, including financial fraud and mortgage fraud; and (C)Internet-based crime against children and child pornography.
 (3)PurposesThe purposes of this subsection include the following: (A)To ensure that training is available for State, local, tribal and territorial law enforcement agencies and officers nationwide to support local efforts to identify, prevent, investigate, and prosecute cyber and financial crimes, including those crimes facilitated via computer networks and other electronic means, and crimes involving financial and economic impacts such as intellectual property crimes.
 (B)To deliver training to State, local, tribal, and territorial law enforcement officers, and other criminal justice professionals concerning the use of proven methodologies to—
 (i)prevent, detect, and respond to white collar crimes; (ii)recognize emerging issues;
 (iii)manage electronic and financial crime evidence; and (iv)improve local criminal justice agency responses to such threats.
 (C)To provide operational and technical assistance and training concerning tools, products, resources, guidelines, and procedures to—
 (i)aid and enhance criminal intelligence analysis; and
 (ii)conduct white collar crime investigations and related justice information sharing at the local and State levels.
 (D)To provide appropriate training on protections for privacy, civil rights, and civil liberties in the conduct of criminal intelligence analysis and cyber and electronic crime and financial crime investigations, including in the development of policies, guidelines, and procedures by State, local, tribal, and territorial law enforcement agencies to protect and enhance privacy, civil rights, and civil liberties protections and identify weaknesses and gaps in the protection of privacy, civil rights, and civil liberties.
 (4)Authorized programsA grant or cooperative agreement awarded under this subsection may be made only for the following programs, with respect to the prevention, investigation, and prosecution of certain criminal activities:
 (A)Programs to provide a nationwide support system for State and local criminal justice agencies. (B)Programs to assist State and local criminal justice agencies to develop, establish, and maintain intelligence-focused policing strategies and related information sharing.
 (C)Programs to provide training and investigative support services to State and local criminal justice agencies to provide such agencies with skills and resources needed to investigate and prosecute white collar criminal activities and related criminal activities.
 (D)Programs to provide research support, to establish partnerships, and to provide other resources to aid State and local criminal justice agencies to prevent, investigate, and prosecute white collar criminal activities and related problems.
 (E)Programs to provide information and research to the general public to facilitate the prevention of white collar criminal activities.
 (F)Programs to establish or support national training and research centers regionally to provide training and research services for State and local criminal justice agencies.
 (G)Programs to provide training and oversight to State and local criminal justice agencies to develop and comply with applicable privacy, civil rights, and civil liberties related policies, procedures, rules, laws, and guidelines.
 (H)Any other programs specified by the Attorney General as furthering the purposes of this subsection. (5)ApplicationTo be eligible for an award of a grant or cooperative agreement under this subsection, an entity shall submit to the Director of the Bureau of Justice Assistance an application in such form and manner, and containing such information, as required by the Director of the Bureau of Justice Assistance.
 (6)EligibilityStates, units of local government, not-for-profit entities, and institutions of higher education with demonstrated capacity and experience in delivering training, technical assistance and other resources including direct, practical laboratory training to law enforcement officers, investigators, auditors and prosecutors in States and units of local government and over the Internet shall be eligible to receive an award under this subsection.
 (7)Rules and regulationsThe Director of the Bureau of Justice Assistance shall promulgate such rules and regulations as are necessary to carry out this subsection, including rules and regulations for submitting and reviewing applications under paragraph (5).
 (8)Authorization of appropriationsThere are authorized to be appropriated $13,000,000 for each of fiscal years 2018 through 2022 to carry out this subsection.
 (c)AccountabilityAll grants awarded by the Director of the Bureau of Justice Assistance under this section shall be subject to the following accountability provisions:
					(1)Audit requirement
 (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.
 (B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).
 (D)PriorityIn awarding grants under this section, the Director of the Bureau of Justice Assistance shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.
 (E)ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Director of the Bureau of Justice Assistance shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
							(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and the grant programs under this part, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Director of the Bureau of Justice Assistance may not award a grant under this section to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
 (C)DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Director of the Bureau of Justice Assistance, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Director of the Bureau of Justice Assistance shall make the information disclosed under this subparagraph available for public inspection.
						(3)Conference expenditures
 (A)LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification—
 (A)indicating whether— (i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year. (d)Preventing duplicative grants (1)In generalBefore the Director of the Bureau of Justice Assistance awards a grant to an applicant under this section, the Director of the Bureau of Justice Assistance shall compare potential grant awards with other grants awarded under this section to determine if duplicate grant awards are awarded for the same purpose.
 (2)ReportIf the Director of the Bureau of Justice Assistance awards duplicate grants to the same applicant for the same purpose the Director of the Bureau of Justice Assistance shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—
 (A)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and
 (B)the reason the Director of the Bureau of Justice Assistance awarded the duplicate grants..